FILED
                            NOT FOR PUBLICATION                             JUL 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DON CARLOS BROWN,                                No. 11-56158

               Petitioner - Appellant,           D.C. No. 2:08-cv-05567-VBF

  v.
                                                 MEMORANDUM *
KENNETH CLARK, Warden,

               Respondent - Appellee.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       California state prisoner Don Carlos Brown appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

       Brown contends that the trial court’s decision to allow a gang expert to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
testify that he had heard that Brown had been beaten up by a rival gang member a

month before the shooting violated Crawford v. Washington, 541 U.S. 36 (2004).

We agree with the district court that Brown is not entitled to federal habeas relief

because any error in admitting the challenged testimony was harmless. See

Jackson v. Brown, 513 F.3d 1057, 1084-85 (9th Cir. 2008) (Confrontation Clause

violation does not support federal habeas relief absent substantial and injurious

effect on the jury’s verdict.).

       We construe Brown’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

       AFFIRMED.




                                           2                                    11-56158